DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions. 
Priority as a Continuation of US Application 11/840534 (US Patent 8165594) filed 8/17/2007, US Application 13/434906 (US Patent 11172493) filed 3/20/2012, and US Provisional Application 60/839022 filed 8/21/2006 is acknowledged.
Claims 1-12 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: On pg. 1 of the Specification, Paragraph [0001] under CROSS REFERENE TO RELATED APPLICATIONS should be updated to reflect issuance of parent application 13/424906 as US Patent 11172493.   Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 and 21 of U.S. Patent No. 8165594B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The present claims are broader than the patent claims, yielding an obvious variant thereof.  Though claimed from the perspective of the WTRU rather than the base station/NodeB, the patent transmits (receives) RRC message including a plurality of locations (bit positions/bitmap) indicating resource assignments for a plurality (group) of WTRUs where different WTRUs search (monitoring) different locations (retrieving control bits from different bit positions based on detecting L1 control information) to control a subsequent uplink transmission.  Application to OFDM, though not expressly claimed in the patent, would be further obvious to one of ordinary skill in the art given the predominant technology at the time.

5.	Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11172493B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The present claims are broader than the patent claim, yielding an obvious variant thereof.  The patent transmits (provides) RRC message including a plurality of locations (bit positions/bitmap) indicating resource assignments for a plurality (group) of WTRUs where different WTRUs search a different locations (single or multiple control bits) to control a subsequent received (obtained) uplink transmission.  Application to OFDM, though not expressly claimed in the patent, would be further obvious to one of ordinary skill in the art given the predominant technology at the time.
6.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13, 15, and 16 of copending Application No. 17/131184 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1 of each application relate to methods of RRC message sent from a base station to WTRU(s) indicating a resource block including a plurality of locations indicating time-frequency OFDM resource assignments for a plurality of WTRUs and analyzing/searching for the (applicable) locations within the indicated resource block to control a subsequent uplink message.  The difference in claiming from the perspective of the base station (‘145) or WTRU (‘184) would be recognized as obvious to one of ordinary skill in the art.
	Claims 7 and 9 (reference application) relate to similar devices for performing these methods, again only differing in perspective from base station or WTRU.
	Dependent claims 2-6 and 8-12 are substantially the same as dependent claims 2, 3, 5, 7, 8, 10, 11, 13, 15, and 16 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US20080305819A1), hereafter Chun, in view of Park et al. (USP 10159071B2), hereafter Park.

Regarding claims 1 and 7,
Chun discloses a method (Fig. 4) performed by a base station comprising a transceiver and a processor (paragraph 108) configured to cause the base station to transmitting a radio resource control (RRC) message (paragraph 5, 9, 14, 16, 79; Fig. 4, S11, 12) indicates a plurality of locations indicating time-frequency resource assignments for a plurality of WTRUs, wherein different ones of the plurality of WTRUs search at different locations within the indicated resource block for assignment messages (paragraphs 68-78-88-93; Fig. 5-6; use of single scheduling unit/bitmap for reducing amount of scheduling information to multiple terminals) and receiving an uplink signal from a first WTRU from the plurality of WTRUs based on one or more of the assignment messages for the first WTRU (Fig. 6; paragraphs 68-93; assigned resources used by UEs for respective data communication over the various resources assigned via the scheduling bitmap).
Chun does not expressly disclose the resource assignments for orthogonal frequency division multiplex (OFDM) resource blocks.
Park discloses analogous resource allocation environment (Fig. 1-2B) via RRC messages for OFDM resource blocks (Col. 4, lines 28-67; Fig. 5-11) including different assignments for different UEs (Fig. 13; Col. 19-20).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chun by performing resource assignments for orthogonal frequency division multiplex (OFDM) resource blocks, as shown by Park, thereby providing increase in service availability and flexible use of resources.


Regarding claims 2 and 8,
The combination of Chun and Park discloses assignment messages are derived from an uplink resource block assignment and a WTRU identity (Chun: paragraph 93; Park: Col. 19, lines 38-50).  See motivation above.

Regarding claims 3 and 9,
The combination of Chun and Park discloses assignment messages include HARQ process information (Chun: 72-73; Park: Background; Fig. 5; Col. 6).  See motivation above.



Regarding claims 4 and 10,
The combination of Chun and Park discloses plurality of WTRUs are grouped based on their respective channel conditions (Chun: paragraph 14, 16, 21, 65, 92, 102; Park: Col. 6-7, lines 60-5; Col. 10, lines 49-67; Fig. 10).  See motivation above.

Regarding claims 5, 6, 11, and 12,
The combination of Chun and Park discloses assignment messages are associated with a persistent allocation of resources and transmitting a WTRU resource assignment message, wherein the WTRU resources assignment message changes the resource assignment associated with the persistent allocation of resources (Park: Abstract; Technical Solution/Col. 2; Col. 19, lines 30-50; semi-persistent resource allocation scheme).  See motivation above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477